DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (see “(Canceled)”): 
	14. – 18.  (Canceled)


Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to a non-elected without traverse.  Accordingly, claims 14-18 have been cancelled.

Allowable Subject Matter
Claims 1-13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a powder module device of an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a powdered build material with an energy beam, comprising: a powder module, comprising:  a powder module base body configured to receive a powdered build material, a bottom wall element, at least one side wall element, wherein the bottom wall element and the at least one side wall element delimit a build material receiving volume, and an opening for introducing a powdered build material into the build material receiving volume, wherein, in a docking position, the opening of the powder module and an opening of a process chamber of an apparatus together provide a passageway between the build material receiving volume and the process chamber in an open state of the powder module device; a lid, comprising a lid base body configured to be connected to the powder module base body to close the opening of the powder module base body in a closed state of the powder module device; a sealing device configured to provide a seal between the powder module and the lid in the closed state of the powder module device, the sealing device comprising at least one expandable sealing element, the expandable sealing element comprising at least one expandable volume which is at least partly fillable with a pressurized expansion medium so as to expand the expandable sealing element from a first expansion state to a second expansion state; and a streaming channel structure extending 
Specifically, the prior art fails to teach or suggest a streaming channel structure extending within at least one of the lid base body or the powder module base body, the streaming channel structure in fluid communication with the at least one expandable volume. The closest prior art, DE102015005780A1, teaches expandable seals but fails to teach or suggest a streaming channel structure extending within at least one of the lid base body or the powder module base body, the streaming channel structure in fluid communication with the at least one expandable volume (see Final Office Action, 09/18/2020, pgs. 11-12).  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743